Case: 2:20-cr-00036-MHW-NMK Doc #: 28 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 45




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America,

      v.                                          Case No. 2:20-cr-36

                                                  Judge Michael H. Watson
Marquese Cumberland,

                                    ORDER
      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, ECF No. 22, that Defendant’s guilty

plea be accepted. The Court accepts Defendant’s plea of guilty to Count 1 of

the Information, and he is hereby adjudged guilty on that count. The Court will

defer the decision of whether to accept the plea agreement until the sentencing

hearing.

      IT IS SO ORDERED.


                                        s/Michael H. Watson
                                     __________________________________
                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT
